
	

116 HR 3460 : End Neglected Tropical Diseases Act
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3460
		IN THE SENATE OF THE UNITED STATES
		December 4, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To facilitate effective research on and treatment of neglected tropical diseases through
			 coordinated international efforts.
	
	
 1.Short titleThis Act may be cited as the End Neglected Tropical Diseases Act. 2.Table of contents The table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Statement of policy.
				Sec. 4. Findings.
				Sec. 5. Definition.
				Sec. 6. Rule of construction.
				Sec. 7. Expansion of United States Agency for International Development Neglected Tropical Diseases
			 Program.
				Sec. 8. Actions by Department of State.
				Sec. 9. Multilateral development and health institutions.
			
 3.Statement of policyIt is the policy of the United States to support a broad range of implementation and research and development activities that work toward the achievement of cost-effective and sustainable treatment, control, and, where possible, elimination of neglected tropical diseases for the economic and social well-being of all people.
 4.FindingsCongress finds the following: (1)The World Health Organization (WHO) has identified 17 neglected tropical diseases (NTDs). Approximately 2 billion people, almost one-third of the world’s population, are at risk of contracting an NTD, and more than 1.4 billion people are currently afflicted with 1 or more NTDs.
 (2)In 2013, WHO adopted a comprehensive resolution on NTDs recognizing that increased national and international investments in prevention and control of neglected tropical diseases have succeeded in improving health and social well-being in many countries.
 (3)NTDs have an enormous impact in terms of disease burden and quality of life. NTDs cause the loss of up to 534,000 lives and 57 million disability-adjusted life-years each year. NTDs surpass both malaria and tuberculosis in causing greater loss of life-years to disability and premature death. Many NTDs cause disfigurement and disability, leading to stigma, social discrimination, and societal marginalization.
 (4)NTDs create an economic burden of billions of dollars through the loss of productivity and high costs of health care required for treatment. People afflicted by NTDs are less productive than their healthy counterparts. NTDs jeopardize the ability of people to attend work and school, or to produce at full capacity. For example, controlling one NTD, hookworm, in children can result in a 43-percent increase in future wage earnings.
 (5)The social, economic, and health burden of NTDs falls primarily on low- and middle-income countries, where access to safe water, sanitation, and health care is limited. At least 100 countries face 2 endemic NTD burdens, and 30 countries carry 6 or more endemic NTDs.
 (6)NTDs are not confined to the developing world, however. Several NTD outbreaks have been reported in the United States and other developed countries, especially among the poor. In the United States, NTDs disproportionately affect people living in poverty, and especially minorities, including up to 2.8 million African Americans with toxocariasis and 300,000 or more people, mostly Hispanic Americans, with Chagas disease.
 (7)Many NTDs can be controlled, prevented, and even eliminated using low-cost, effective, and feasible solutions. Understanding the economic burden of NTDs on productivity and health care costs can help to assure governments and donors that the resources directed toward NTDs represent a good investment.
 (8)Research and development efforts are immediately needed for all NTDs, especially those for which limited or no treatment currently exists.
 (9)Critical to developing robust NTD control strategies are epidemiological data that identify at-risk populations, ensure appropriate treatment frequency, and inform decisions about when treatment can be reduced or stopped.
 (10)Of the 14 most common NTDs, roughly 80 percent of infections are caused by soil-transmitted helminths (STH) and schistosomiasis. STH are a group of 3 parasitic worms (roundworms, whipworms, and hookworms) that afflict more than 1 billion people worldwide, including 600 million school-age children, of whom more than 300 million suffer from severe morbidity. Schistosomiasis is another helminth infection affecting at least 200 million people in developing countries, but some estimates indicate that the true number of people affected may be double or even triple that number.
 (11)The benefits of deworming are immediate and enduring. A rigorous randomized controlled trial has shown school-based deworming treatment to reduce school absenteeism by 25 percent. School-based deworming also benefits young siblings and other children who live nearby but are too young to be treated, leading to large cognitive improvements equivalent to half a year of schooling.
 5.DefinitionIn this Act, the term neglected tropical diseases or NTDs— (1)means infections caused by pathogens, including viruses, bacteria, protozoa, and helminths that disproportionately impact individuals living in extreme poverty, especially in developing countries; and
 (2)includes— (A)Buruli ulcer (Mycobacterium Ulcerans infection);
 (B)Chagas disease; (C)dengue or severe dengue fever;
 (D)dracunculiasis (Guinea worm disease); (E)echinococcosis;
 (F)foodborne trematodiases; (G)human African trypanosomiasis (sleeping sickness);
 (H)leishmaniasis; (I)leprosy;
 (J)lymphatic filariasis (elephantiasis); (K)onchocerciasis (river blindness);
 (L)scabies; (M)schistosomiasis;
 (N)soil-transmitted helminthiases (STH) (roundworm, whipworm, and hookworm); (O)taeniasis/cysticercosis;
 (P)trachoma; and (Q)yaws (endemic treponematoses).
 6.Rule of constructionNothing in this Act shall be construed to increase authorizations of appropriations for the United States Agency for International Development.
		7.Expansion of United States Agency for International Development Neglected Tropical Diseases Program
 (a)FindingsCongress finds the following: (1)Since fiscal year 2006, the United States Government has been an essential leader in global efforts to control seven targeted neglected tropical diseases: lymphatic filariasis (elephantiasis), onchocerciasis (river blindness), schistosomiasis, soil-transmitted helminthiases (roundworm, whipworm, and hookworm), and trachoma. Additional information suggests that such efforts could also produce collateral benefits for at least three other neglected tropical diseases: foodborne trematodiases, scabies, and yaws (endemic treponematoses).
 (2)The United States Government is a partner in the London Declaration on Neglected Tropical Diseases (2012), which represents a new, coordinated international push to accelerate progress toward eliminating or controlling 10 NTDs by 2020.
 (3)While many of the most common NTDs have safe, easy to use, and effective treatments, treatment options for the NTDs with the highest death rates, including human African trypanosomiasis (sleeping sickness), visceral leishmaniasis, and Chagas disease, are extremely limited.
 (4)The United States Agency for International Development (USAID) Neglected Tropical Diseases Program has made important and substantial contributions to the global fight to control and eliminate 5 of the most common NTDs. Leveraging more than $15,700,000,000 in donated medicines, USAID has supported the distribution of more than 1 billion treatments in 31 countries across Africa, Asia, and Latin America and the Caribbean.
 (5)Since 2014, the USAID Neglected Tropical Diseases Program has been investing in research and development for the treatment of certain NTDs to ensure that promising new breakthrough medicines can be rapidly evaluated, registered, and made available to patients.
 (6)The USAID Neglected Tropical Diseases Program is a clear example of a successful public-private partnership between the Government and the private sector and should be judiciously expanded, as practicable and appropriate.
 (b)Sense of congressIt is the sense of Congress that the USAID Neglected Tropical Diseases Program, as in effect on the date of the enactment of this Act, should—
 (1)provide integrated drug treatment packages to as many individuals suffering from NTDs or at risk of acquiring NTDs, including individuals displaced by manmade and natural disasters, as logistically feasible;
 (2)better integrate NTD control and treatment tools and approaches into complementary development and global health programs by coordinating, to the extent practicable and appropriate, across multiple sectors, including those relating to HIV/AIDS, malaria, tuberculosis, education, nutrition, other infectious diseases, maternal and child health, and water, sanitation, and hygiene;
 (3)establish low-cost, high-impact community- and school-based NTD programs to reach large at-risk populations, including school-age children, with integrated drug treatment packages, as feasible;
 (4)as opportunities emerge and resources allow, engage in research and development of new tools and approaches to reach the goals relating to the elimination of NTDs as set forth by the 2012 World Health Organization publication Accelerating Work to Overcome the Global Impact of Neglected Tropical Diseases: A Roadmap for Implementation, including for Chagas disease, Guinea worm, human African trypanosomiasis (sleeping sickness), leprosy, and visceral leishmaniasis; and
 (5)monitor research on and developments in the prevention and treatment of other NTDs so breakthroughs can be incorporated into the USAID Neglected Tropical Diseases Program, as practicable and appropriate.
 (c)Program prioritiesThe Administrator of USAID should incorporate the following priorities into the USAID Neglected Tropical Diseases Program (as in effect on the date of the enactment of this Act):
 (1)Planning for and conducting robust monitoring and evaluation of program investments in order to accurately measure impact, identify and share lessons learned, and inform future NTD control and elimination strategies.
 (2)Coordinating program activities with complementary USAID development and global health programs, including programs relating to water, sanitation, and hygiene, food and nutrition security, and education (both primary and secondary), in order to advance the goals of the London Declaration on Neglected Tropical Diseases (2012).
 (3)Including morbidity management in treatment plans for high-burden NTDs. (4)Incorporating NTDs included in the Global Burden of Disease Study 2010 into the program as opportunities emerge, to the extent practicable and appropriate.
 (5)Continuing investments in the research and development of new tools and approaches that complement existing research investments and ensure that new discoveries make it through the pipeline and become available to individuals who need them most.
				8.Actions by Department of State
 (a)Office of the global AIDS coordinatorIt is the sense of Congress that the Coordinator of United States Government Activities to Combat HIV/AIDS Globally should fully consider evolving research on the impact of NTDs on efforts to control HIV/AIDS when making future programming decisions, as necessary and appropriate.
			(b)Global programming
 (1)In generalThe Secretary of State should encourage the Global Fund to take into consideration evolving research on the impact of NTDs on efforts to control HIV/AIDS when making programming decisions, particularly with regard to female genital schistosomiasis, which studies suggest may be one of the most significant cofactors in the AIDS epidemic in Africa, as necessary and appropriate.
 (2)Global fundIn this subsection, the term Global Fund means the public-private partnership known as the Global Fund to Fight AIDS, Tuberculosis and Malaria established pursuant to Article 80 of the Swiss Civil Code.
 (c)G–20 countriesThe Secretary of State, acting through the Office of Global Health Diplomacy, should encourage G–20 countries to significantly increase their role in the control and elimination of NTDs.
			9.Multilateral development and health institutions
 (a)Congressional findingCongress finds that the treatment of NTDs, including community- and school-based deworming programs, can be a highly cost-effective intervention, and schools can serve as an effective delivery mechanism for reaching large numbers of children with safe treatment for soil-transmitted helminthiases (roundworm, whipworm, and hookworm) in particular.
 (b)United nationsThe President should direct the United States permanent representative to the United Nations to use the voice, vote, and influence of the United States to urge the World Health Organization and the United Nations Development Programme to—
 (1)ensure the dissemination of best practices and programming on NTDs to governments and make data accessible to practitioners in an open and timely fashion;
 (2)highlight impacts of community- and school-based deworming programs on children’s health and education, emphasizing the cost-effectiveness of such programs;
 (3)encourage governments to implement deworming campaigns at the national level; (4)consider the designation of a portion of grant funds of the institutions to deworming initiatives and cross-sectoral collaboration with water, sanitation, and hygiene efforts and nutrition or education programming, as practicable and appropriate;
 (5)encourage accurate monitoring and evaluation of NTD programs, including deworming programs; and (6)engage governments in cross-border initiatives for the treatment, control, prevention, and elimination of NTDs, and assist in developing transnational agreements, when and where necessary.
				Passed the House of Representatives December 3, 2019.Cheryl L. Johnson,Clerk.
